This cause was submitted along with the appeal of Oscar S. Lewis v. Lawrence Gerald et al., Ala.Sup., 181 So. 306.1 Both appeals from the Circuit Court of Jefferson County.
Upon the authority of the said case of Oscar S. Lewis v. Lawrence Gerald et al., supra, this day decided, the judgment of the Circuit Court of Jefferson County, in this cause, granting the writ of mandamus prayed for by appellee Lewis, is reversed, and an order here entered dismissing the petition.
Reversed and rendered.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.
1 Ante, p. 91.